Shepley, C. J. orally.
— It has been already decided, that a new promise, made by a bankrupt, after filing of his petition in bankruptcy, is binding upon him. It now only remains to give a construction to the statute of 1848, chap. 52. It provides, that “ no action shall be brought and maintained upon a special contract or promise to pay a debt, from which the debtor has been discharged by proceedings under the bankrupt laws of the United States, or the assignment laws of this State, unless such contract or promise be made or contained in some writing, signed by the party chargeable thereby.”
The act relates to the future only. It does not apply to suits which had been commenced prior to its passage.

Judgment for plaintiff.